 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT RAMIREZ,                                   No. 2:19-cv-0827 KJN P
12                        Plaintiff,
13           v.                                          ORDER TO FACILITATE
                                                         TELEPHONE CALL
14    E. ROSE,
15                        Defendant.
16

17          Plaintiff is a state prisoner represented by court appointed counsel Rebecca Ann

18   Weinstein-Hamilton. Communication between appointed counsel and her client is required to

19   finalize preparations for the settlement conference scheduled in this case. By this order, the court

20   directs the Warden and the correctional staff at R.J. Donovan Correctional Facility (RJD) to

21   facilitate a confidential telephone call between appointed counsel and inmate Gilbert Ramirez

22   (BC-8834).

23          In accordance with the above, IT IS HEREBY ORDERED:

24          1. The Warden, litigation coordinator, and other correctional staff as needed at RJD, shall

25                facilitate a confidential telephone call between Gilbert Ramirez and his attorney.

26          2. The confidential telephone call shall be placed on Friday, October 25, 2019, to begin

27                at 10:00 a.m., and shall continue, without interruption, for a maximum of 60 minutes

28
                                                        1
 1             or until completed, whichever is earlier. Correctional staff shall initiate the phone call

 2             by calling Ms. Weinstein-Hamilton at (916) 220-3407.

 3         3. The telephone conversation shall be a confidential communication between attorney

 4             and client and conducted so as not to be overheard by correctional staff or others.

 5             Correctional staff, however, may keep inmate Ramirez under visual surveillance

 6             during the conversation.

 7         4. Failure to comply with this order may result in an order requiring the Warden of RJD,

 8             or others responsible for the failure to comply, to appear before the court to show

 9             cause why sanctions should not be imposed against them.

10         5. The Clerk of the Court is ordered to serve this order by facsimile (619) 671-7566 and

11             email on the Warden and litigation coordinator at RJD.

12

13         IT IS SO ORDERED.

14   Dated: October 21, 2019

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
